                                                                                        Case 5:18-cv-01633-BLF Document 50 Filed 02/14/20 Page 1 of 2




                                                                               1 JAY R. WEILL (State Bar No. 75434)
                                                                                 E-Mail:       jweill@sideman.com
                                                                               2 STEVEN M. KATZ (State Bar No. 164617)
                                                                                 E-Mail:       skatz@sideman.com
                                                                               3 TRAVIS W. THOMPSON (State Bar No. 309106)
                                                                                 E-Mail:       tthompson@sideman.com
                                                                               4 SIDEMAN & BANCROFT LLP
                                                                                 One Embarcadero Center, Twenty-Second Floor
                                                                               5 San Francisco, California 94111-3711
                                                                                 Telephone:    (415) 392-1960
                                                                               6 Facsimile:    (415) 392-0827

                                                                               7 Attorneys for FRANCIS BURGA;
                                                                                 FRANCIS BURGA AS THE
                                                                               8 ADMINISTRATOR OF THE
                                                                                 ESTATE OF MARGELUS BURGA
                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10                                     UNITED STATES DISTRICT COURT
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                    NORTHERN DISTRICT OF CALIFORNIA

                                                                              12                                           SAN JOSE DIVISION

                                                                              13 UNITED STATES OF AMERICA,                             Case No. 18-CV-01633 BLF (SVK)
LAW OFFICES




                                                                              14                      Petitioner,                      JOINT STIPULATION TO ADOPT
                                                                                                                                       SPECIAL MASTER’S REPORT
                                                                              15            v.                                         REGARDING RESPONDENTS’
                                                                                                                                       PRIVILEGE ASSERTIONS
                                                                              16 FRANCIS BURGA; FRANCIS BURGA AS
                                                                                 THE ADMINISTRATOR OF THE ESTATE                       Judge: Honorable Susan van Keulen
                                                                              17 OF MARGELUS BURGA; and RUSSELL
                                                                                 MANSKY,                                               Honorable Beth L. Freeman
                                                                              18
                                                                                           Respondents.
                                                                              19

                                                                              20
                                                                                            On December 18, 2019, the Court ordered the Special Master to provide a written report
                                                                              21
                                                                                   containing his recommended resolution of the parties’ disputes regarding Respondents’ privilege
                                                                              22
                                                                                   claims and any exceptions asserted by the Government with respect to such claims by January 31,
                                                                              23
                                                                                   2020. In addition, the Court ordered the parties to file objections to or a motion to adopt or
                                                                              24
                                                                                   modify the Special Master’s report by February 14, 2020. The Special Master submitted his report
                                                                              25
                                                                                   to the parties which was filed under seal with the Court on February 3, 2020.
                                                                              26

                                                                              27

                                                                              28

                                                                                   6729-1\4316054v1                                                   Case No. 18-CV-01633 BLF (SVK)
                                                                                                            JOINT STIPULATION TO ADOPT SPECIAL MASTER’S REPORT
                                                                                        Case 5:18-cv-01633-BLF Document 50 Filed 02/14/20 Page 2 of 2




                                                                               1            The parties have reviewed the Special Master’s Report and have conferred and have no

                                                                               2 objections to the Special Master’s Report. Accordingly, the parties stipulate that the Special

                                                                               3 Master’s report should be adopted by the Court and that Respondents shall produce to the

                                                                               4 Government, fully or in redacted form, as appropriate, any documents identified in the Special

                                                                               5 Master’s Report as not privileged or only partially privileged, by February 28, 2020.

                                                                               6

                                                                               7 DATED: February 14, 2020                        Respectfully submitted,

                                                                               8                                                 SIDEMAN & BANCROFT LLP
                                                                               9
                                                                                                                                 By:          /s/ Jay R. Weill
                                                                                                                                       Jay R. Weill
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                                       Attorneys for FRANCIS BURGA; FRANCIS
                                                                                                                                       BURGA AS THE ADMINISTRATOR OF THE
                                                                              12                                                       ESTATE OF MARGELUS BURGA
                                                                              13
LAW OFFICES




                                                                              14

                                                                              15 DATED: February 14, 2020                        RICHARD E. ZUCKERMAN
                                                                                                                                 Principal Deputy Assistant Attorney General
                                                                              16
                                                                                                                                 By:          /s/ Amy Matchison
                                                                              17                                                       AMY MATCHISON
                                                                                                                                       Trial Attorney, Tax Division
                                                                              18                                                       United States Department of Justice
                                                                              19
                                                                                                                                       Attorneys for the United States of America
                                                                              20

                                                                              21                                             ATTESTATION

                                                                              22            Pursuant to Civil Local Rule 5.1., I hereby attest that all counsel represented by conformed

                                                                              23 signatures above have concurred in the filing of this Stipulation.

                                                                              24 DATED: February 14, 2020                  SIDEMAN & BANCROFT LLP

                                                                              25                                           By:           /s/ Jay R. Weill
                                                                              26

                                                                              27

                                                                              28

                                                                                   6729-1\4316054v1                                                Case No. 18-CV-01633 BLF (SVK)
                                                                                                         JOINT STIPULATION TO ADOPT SPECIAL MASTER’S REPORT
